DETAILED ACTION
Claim(s) 1-44 are presented for examination. 
Claim 41 is amended.
Claims 4, 7, 8, 21-40 and 43 remain canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Interview 
An Examiner initiated interview was conducted on June 29th, 2022 to provide clarification of proposed claim amendments (see interview summary paper # 20220630). 

Applicant’s amendments filed June 20th, 2022 do not place the claims in condition for allowance since previously cited prior art by “Zhang” in view of “Liu” still disclose at least the amended part of the claims as indicated below. 


Response to Arguments
Applicant’s arguments (see remarks page 12 of 18), filed June 20th, 2022, with respect to rejection of claims 41 and 44 under 35 U.S.C. § 112(b) have been fully considered and they are persuasive. The rejection is withdrawn.

Applicant’s arguments (see remarks pages 12-17 of 18), filed June 20th, 2022, with respect to rejection of claim(s) 1-3, 5-6, 9-20, 41, 42 and 44 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, Features A-C above are not disclosed by the cited references... the Examiner thinks Zhang discloses "receiving a synchronization signal block", but fails to disclose "(Feature A) receiving synchronization indication information sent by a base station", "wherein the synchronization indication information is used to indicate the synchronization signal block sent by the base station", "the synchronization indication information comprises first indication information and the second indication information", and "(Feature C) the first indication information is sent by the base station through system information and the second indication information is sent by the base station through a radio resource control signaling"... 
	Additionally, pending independent claim  1 recites "(Feature B) receiving a synchronization signal block sent by the base station according to second indication information when the synchronization indication information comprises first indication information and the second indication information". The Office Action fails to provide reasoning for reject the underlined part... LIU fails to disclose the Feature C either.  [Remarks, page 13-17 of 18].

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Zhang et al. (US 2020/0260393 A1) fig. 2: Step: “210”, pg. 5, ¶79 lines 1-3 discloses as follows:

    PNG
    media_image1.png
    495
    525
    media_image1.png
    Greyscale

	[0079] In act 210, a network device indicates to a terminal device resource positions and/or a quantity of synchronization signal blocks sent to the terminal device.

LIU (US 2020/0045662 A1) fig. 3A: Step: “302”, pg. 6, ¶111 lines 1-5; ¶113 lines 1-6; pg. 7, ¶136 lines 1-10 further discloses:


    PNG
    media_image2.png
    674
    853
    media_image2.png
    Greyscale


	[0111] In block 302, when the UE receives an SSB sent by the base station through a beam, a synchronization signal, first system information, and position indication information of a system information block being received the fastest are acquired from the SSB.

	[0113] Since the UE may only receive the SSB in its own direction, the UE may keep trying to detect the SSBs at first and, when detecting and receiving the SSB, may acquire the synchronization signal, the first system information, and the position indication information of the system information block being received the fastest from the SSB.

	[0136] ... when the UE receives the SSB sent by the base station through the beam, the SSB not only including the first system information but also including the position indication information of the system information block being received the fastest, the UE may determine the time-frequency position of the system information block based on the position indication information, receive the system information block at the determined time-frequency position and acquire the second system information based on the system information block.

In other words, Liu teaches:

(Feature A) “receiving synchronization indication information sent by a base station” by disclosing – the UE receives the synchronization signal block (SSB) sent by the base station through a beam, with a synchronization signal, first system information, and position indication information of a system information block being received the fastest are acquired from the SSB.

(Feature B) “receiving a synchronization signal block sent by the base station according to second indication information when the synchronization indication information comprises first indication information and the second indication information” by disclosing – when the UE receives the synchronization signal blocks sent by the base station through the beam, the synchronization signal blocks not only including the first system information but also including the position indication information (i.e. second indication information] of the system information block being received the fastest, the UE determines the time-frequency position of the system information block based on the position indication information (i.e. according to second indication information]

(Feature C) “the first indication information is sent by the base station through system information and the second indication information is sent by the base station through a radio resource control signaling” by disclosing – the UE receives the system information block at the determined time-frequency position and acquires the second system information based on the system information block.

        
	Therefore a prima facie case of obviousness is established by “Liu” under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469